—In a proceeding to validate the petition designating the petitioners as candidates in the Conservative Party primary election to be held on September 12, 1978 for the party office of State Committeeman from the 1st Congressional District, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 18, 1978, which granted the application. Judgment affirmed, without *937costs or disbursements. The only question presented on appeal is whether the proceeding to validate the petition in question was timely commenced. It was timely commenced (see Matter of Pell v Coveney, 37 NY2d 494). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.